DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 1/11/2021.

Allowable Subject Matter

Claims 1-4, 7-15, 17-21 and 23-28 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s arguments on the claim remarks for 35 U.S.C, 112(f) are persuasive.   Therefore, Examiner withdraws the interpretation under 35 U.S.C, 112(f).

Applicant’s amendments and prior arguments clarify that the invention is directed towards presenting a timeline user interface based on memory snapshots indicating a salience .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanocki et al.  (US Patent No 9,734,021) – teaches a visualization of restoration points on a timeline that provides snapshots of database in a backup storage.

Lu et al. (US Patent Application US 2010/0077165 A1) – teaches a method of performing incremental backup interval including generating various snapshots, which is illustrated on a timeline.

Lyons et al. (US Patent Application US 2008/0307017 A1) – teaches a method of presenting backups with one or more versions on a timeline.

Paterson et al. (US Patent Application US 2008/0307000 A1) – teaches a method of storing and providing a visual representation of previous versions of the current view of application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on (571-270-1698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176